DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al., US2015/0117773 A1, and further in view of Shinkai et al., US20070206834 A1.
Regarding claim 1, Kamiya teaches A pedestrian retrieval method (Abstract), comprising: extracting a first feature data and a second feature data of a target pedestrian image (par. 0029; a human candidate is extracted out of the local maxima of the human likeness score using two thresholds .theta.1 and .theta.2 (.theta.1>.theta.2). When exceeding the threshold .theta.1, the image area is determined to be a human, only by the 
Kamiya fails to teach the following recited limitations.  In the same field of endeavor, Shinkai teaches obtaining a pedestrian retrieval result using the target feature data set (par. 0147; the feature data obtaining function 32 is a function for obtaining a 

Regarding claims 2, 13 and 20, Kamiya and Shinkai as a whole teach all the limitations in claims 1, 12 and 19.  Kamiya further teaches wherein the body part is an upper-body (par. 0035).

Regarding claims 3 and 14, Kamiya and Shinkai as a whole teach all the limitations in claims 1 and 12.  Kamiya further teaches extracting a third feature data of the target pedestrian image, wherein the third feature data comprises a lower-body multidimensional feature data of the target pedestrian image, and wherein the target feature data set further comprises third multidimensional feature data obtained through screening a pedestrian image and matching the third feature data (par. 0032).

Regarding claims 4 and 15, Kamiya and Shinkai as a whole teach all the limitations in claims 1 and 12.  Kamiya further teaches wherein the body multidimensional feature data comprises at least one of a first color feature or a first 

Regarding claims 5 and 16, Kamiya and Shinkai as a whole teach all the limitations in claims 1 and 12.  Kamiya further teaches wherein the first stored multidimensional feature data comprises: body multidimensional feature data of each image of a plurality of stored images (par. 0025); and body part multidimensional feature data of each of the stored images (par. 0025).

Regarding claim 12, Kamiya teaches A pedestrian retrieval apparatus (Fig. 1; human detection apparatus 1), comprising: a memory comprising instructions (par. 0041; storage portion 11); and one or more processors in communication with the memory and configured to execute the instructions (par. 0041; control circuit 10), which cause the one or more processors to be configured to: extract a first feature data and a second feature data of a target pedestrian image (par. 0029; a human candidate is extracted out of the local maxima of the human likeness score using two thresholds .theta.1 and .theta.2 (.theta.1>.theta.2). When exceeding the threshold .theta.1, the image area is determined to be a human, only by the result of the pattern recognition in (1). When exceeding the threshold .theta.2 but not the threshold .theta.1, the image area is determined to be a human candidate with high possibility of being a human of which a part of the body is hidden.), wherein the first feature data comprises a body multidimensional feature data of the target pedestrian image, and wherein the second feature data comprises a body part multidimensional feature data of the target pedestrian image (par. 0041; Learning of the 
Kamiya fails to teach the following recited limitations.  In the same field of endeavor, Shinkai teaches determine a pedestrian retrieval result using the target feature data set (par. 0147; the feature data obtaining function 32 is a function for obtaining a feature data unit corresponding to each image-capturing apparatus and the time specified in the process of the condition input function 31 from the feature data DB 43.); and output the pedestrian retrieval result (par. 0151; outputting the information on the feature data group extracted as a result of the processing by the classification and extraction function 33.).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kamiya’s teachings with 

Regarding claim 19, Kamiya teaches A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium (par. 0041; As premise of processing, the following human recognition model is created by learning and prepared in the storage portion 11.) that, when executed by one or more processors of a pedestrian retrieval apparatus, cause the one or more processors to: extract a first feature data and a second feature data of a target pedestrian image (par. 0029; a human candidate is extracted out of the local maxima of the human likeness score using two thresholds .theta.1 and .theta.2 (.theta.1>.theta.2). When exceeding the threshold .theta.1, the image area is determined to be a human, only by the result of the pattern recognition in (1). When exceeding the threshold .theta.2 but not the threshold .theta.1, the image area is determined to be a human candidate with high possibility of being a human of which a part of the body is hidden.), wherein the first feature data comprises a body multidimensional feature data of the target pedestrian image, and wherein the second feature data comprises a body part multidimensional feature data of the target pedestrian image (par. 0041; Learning of the human recognition model having the feature quantity of shape and color uniformity is performed by using a human image of which a part of the body (for example, the lower body) is hidden and a human image which is not hidden at all and an image other than a human, and by extracting the feature quantity of the human profile shape and the color uniformity of the shielding object.); screen stored first multidimensional feature data based on the first feature data and the 
Kamiya fails to teach the following recited limitations.  In the same field of endeavor, Shinkai teaches determine a pedestrian retrieval result using the target feature data set (par. 0147; the feature data obtaining function 32 is a function for obtaining a feature data unit corresponding to each image-capturing apparatus and the time specified in the process of the condition input function 31 from the feature data DB 43.); and output the pedestrian retrieval result (par. 0151; outputting the information on the feature data group extracted as a result of the processing by the classification and extraction function 33.).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kamiya’s teachings with Shinkai’s teachings in order to make a request for a process for searching for the person corresponding to the feature data (Shinkai, par. 0155).

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649